OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
To the extent that defendant seeks to argue that the showup was not necessary because Officer Phillips had himself identified defendant, the point has not been preserved for our review. Moreover, though the better practice when feasible is not to conduct a showup before a group of witnesses (People v Adams, 53 NY2d 241, 249), procedures that are less than ideal may, as Adams held, be tolerable in the interest of prompt identification. This is particularly so in a case such as the present, in view of the proximity of the *1025apprehension of defendant in time and space (five minutes and one block, cf. People v Brnja, 50 NY2d 366) to the scene of the crime. Nor was there any allegation that the conduct of the police was in any way impermissibly suggestive.
Defendant’s second claim of error, bolstering contrary to People v Trowbridge (305 NY 471), was not preserved, the objection stated having been no more than the one word “objection” (People v West, 56 NY2d 662).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed in memorandum.